28 F.3d 1209
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hewitt J. JONES, Plaintiff Appellant,v.MARYLAND PAROLE COMMISSION, Defendant Appellee.
No. 94-6129.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 18, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-93-4180-L).
Hewitt J. Jones, appellant Pro Se.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Hewitt J. Jones appeals the district court's sua sponte dismissal of his 42 U.S.C. Sec. 1983 action as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Jones brought this action against the Maryland Parole Commission alleging that he had served sixty-five percent of his ten year concurrent sentence without receiving a parole hearing.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  Jones v. Maryland Parole Comm'n, No. CA-93-4180-L (D. Md. Jan. 11, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The Maryland parole statute does not create a legitimate expectation of a parole hearing or parole release.   Bryant v. Maryland, 848 F.2d 492, 493 (1988)